Citation Nr: 1603683	
Decision Date: 02/03/16    Archive Date: 02/11/16

DOCKET NO.  11-24 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension.  

2.  Entitlement to service connection for a heart condition, as secondary to hypertension.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. Sparker, Associate Counsel





INTRODUCTION

The Veteran served on active duty from October 1959 to April 1961.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's heart condition did not have its clinical onset during service and is not related to a disease or injury incurred in service.

2.  The Veteran's hypertension did not have its clinical onset during service and is not related to a disease or injury incurred in service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a heart condition, to include as secondary to hypertension, have not been satisfied.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2015).

2.  The criteria for service connection for hypertension are not satisfied.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 4.104, Diagnostic Code 7101 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) have been satisfied.  See 38 U.S.C.A §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2015).  

A January 2010 letter provided all notice required under the VCAA.  It notified the Veteran of the elements of service connection, the types of evidence that could support his claim, and the allocation of responsibilities between the Veteran and VA for obtaining relevant records and other evidence on his behalf.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 38 C.F.R. § 3.159(b).  The letter was followed by adequate time for the Veteran to submit information and evidence before initial adjudication or readjudication of this claim.  See Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2007) (VCAA notice must generally be provided prior to the initial rating decision); but see Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (a timing delay in VCAA notice is harmless if followed by readjudication of the claim after the claimant has had an appropriate time to respond); accord Prickett v. Nicholson, 20 Vet. App. 370 (2006).  Accordingly, VA's duty to notify is satisfied 

Concerning the duty to assist, the Veteran's service treatment records and private treatment records identified by him have been associated with the claims file.  See 38 U.S.C.A § 5103A; 38 C.F.R. § 3.159(c).  He has not identified any other records or evidence he wished to submit or have VA obtain.  

A VA examination or opinion has not been provided with regard to the Veteran's hypertension and heart condition claims.  VA's duty to provide an examination or opinion is required when all of the following elements are satisfied: (1) evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case. McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); 38 C.F.R. § 3.159(c)(4).   The evidence of record does not satisfy the "low threshold" of indicating that the Veteran's hypertension and heart condition may be related to service.  See id.  Specifically, as discussed in more detail below, the service treatment records are negative for any complaints or findings of hypertension or a heart disorder, as well as the private treatment records dated shortly after the Veteran's separation from service.  The Veteran has not stated that he had hypertension or heart disease, or symptoms of these conditions, during service.  Hypertension and a heart disorder were not diagnosed until many years after the Veteran's separation from service and he has not indicated that they are related to any incident of his service; nor is there any medical evidence of record suggesting such a relationship.  Rather, the Veteran maintains that he was diagnosed as having hypertension within one year of his separation from service and that his heart disorder is secondary to hypertension.  However, his private treatment records dated within one year of his separation from service and shortly thereafter contain blood pressure readings which do not support his contention, as explained below.  Accordingly, there is no indication that the current disabilities may be related to the Veteran's service and there is sufficient competent medical evidence of record to decide the claim, including the post-service private treatment records dated from 1961 to 1966.  Thus, because there are McLendon elements that have not been satisfied, an examination or opinion is not necessary to decide the claims.  See McLendon, 20 Vet. App. at 83; 38 C.F.R. § 3.159(c)(4).   

In light of the above, the Veteran has had a meaningful opportunity to participate effectively in the processing of these claims, and no prejudicial error has been committed in discharging VA's duties to notify and assist.  See Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004); Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011); Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010).  

II. Analysis

The Veteran claims entitlement to service connection for hypertension and a heart condition.  Specifically, he contends that his hypertension began within one year of his separation from service and that his heart condition is secondary, or related, to his hypertension, as reported in his August 2011 statement.  For the following reasons, the Board finds that service connection is not established. 

Service connection means that a veteran has a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when the evidence shows that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Entitlement to service connection is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or "medical nexus" between the current disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); see 38 C.F.R. § 3.303(a).  

For the chronic diseases listed in 38 C.F.R. § 3.309(a), i.e., cardiovascular disease including hypertension, if the chronic disease manifested in service, then service connection will be established for subsequent manifestations of the same chronic disease at any date after service, no matter how remote, without having to show a causal relationship or medical nexus, unless the later manifestations are clearly due to causes unrelated to service ("intercurrent causes").  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012) (holding that § 3.303(b) only applies to the chronic diseases listed in 38 U.S.C.A. § 1101 § 3.309(a)).  When the condition noted during service is not shown to be chronic, or its chronicity may be legitimately questioned, then a continuity of symptoms after service must be shown to establish service connection under this provision.  Id.; Walker, 708 F.3d at 1338-39 (observing that a continuity of symptoms after service is a relaxed evidentiary showing that itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during a] presumptive period").  To establish service connection based on a continuity of symptoms under § 3.303(b), the evidence must show: (1) a condition "noted" during service; (2) post-service continuity of the same symptoms; and (3) a nexus between the present disability and the post-service symptoms.  Fountain v. McDonald, 27 Vet. App. 258, 263-64 (2015). 

In addition, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, there is a presumption of service connection for cardiovascular disease including hypertension if the disease manifested to a degree of 10 percent or more within one year from the date of separation from service, even if there is no evidence of the disease during the service period itself.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  This presumption may be rebutted by affirmative evidence to the contrary.  38 C.F.R. § 3.307(d). 

Secondary service connection shall be awarded when a disability is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).

The Board has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104(d)(1) (West 2014); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Allday v. Brown, 7 Vet. App. 517, 527 (1995).  The Board must assess the credibility and weight of the evidence, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (providing, in pertinent part, that reasonable doubt will be resolved in favor of the claimant).  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also Wise v. Shinseki, 26 Vet. App. 517, 532 (2014).  If the preponderance of the evidence weighs against the claim, it must be denied.  See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 

With respect to hypertension, Diagnostic Code (DC) 7101 provides criteria for both a diagnosis of hypertension and ratings for hypertension.  Hypertensive vascular disease with diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control, is rated 10 percent disabling.  Note (1) to DC 7101 provides that hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  For purposes of this section, the term hypertension means that the diastolic blood pressure is predominantly 90mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm.  38 C.F.R. § 4.104, DC 7101 (2015).

Service connection for hypertension is not established.  Service treatment records do not reflect any complaints or findings of hypertension, and the Veteran has not stated that he had hypertension or symptoms of hypertension during service.  His blood pressure was 116/70 at separation, at which time he denied a history of high blood pressure.  Therefore, the Veteran did not have hypertension in service.  

Nevertheless, because hypertension is enumerated as a chronic disease under 38 C.F.R. § 3.309, service connection may be granted if symptoms of hypertension manifested to a degree of 10 percent or more within one year of separation.  38 C.F.R. § 3.307(a)(3) (2015).  The Veteran has submitted private medical records created near the time of his separation.  These records show that in July 1961 his blood pressure was recorded at 154/86, with a notation that he was nervous regarding the physical examination.  He was referred for a follow-up of his blood pressure.  On follow-up in August 1961, his blood pressure was recorded at 130/78.  Thereafter, in November 1962 it was recorded at 160/80, and in October 1963 it was recorded at 148/76.  Finally, in a November 1966 record it was 140/85.  The Veteran was not diagnosed as having hypertension and there were no diastolic readings of 90 or greater.  Also, there was only a single systolic reading of 160; the other three readings were below 160.  Therefore, systolic pressure was not predominantly 160 or more.  Further, the systolic reading of 160 was recorded in November 1962 which is more than one year after the Veteran's separation from service.  Thus, hypertension was not shown to be present within one year of the Veteran's separation from service.  

Assuming, without deciding, that these records establish a diagnosis of hypertension within one of the Veteran's separation from service, the condition was not shown to meet or approximate the criteria for a 10 percent rating.  See 38 C.F.R. §§ 4.7, 4.104, DC 7101 (2015).  There is no indication that the Veteran was prescribed medication to control hypertension, and there were no diastolic readings of 100 or more.  Again, there was a single systolic reading of 160, but the other three readings were below 160; therefore, systolic pressure was not predominantly 160 or more; and the systolic reading of 160 was recorded in November 1962 which is more than one year after the Veteran's separation from service.  Therefore, even if hypertension was present within one year of the Veteran's separation from service, it was not manifested to a degree of 10 percent or more.  Accordingly, the presumption of service connection for hypertension does not apply.

The Board acknowledges the Veteran's contention that his hypertension was present and/or manifest to a degree of 10 percent within one year of his separation from service.  However, the Board finds that his statements are outweighed by the objective clinical findings recorded in contemporaneous treatment records dated in the 1960s.

Further, the evidence weighs against a nexus between the Veteran's current hypertension and his period of service.  Hypertension was not diagnosed until many years after service.  Of note, a private treatment record dated in February 1993 shows that the Veteran denied a history of hypertension.  The Veteran has not stated that his hypertension is related to any incident of his service, and there is no medical evidence of record showing that hypertension had its clinical onset during service or is related to any incident of service.  In sum, the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for hypertension is denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Likewise, service connection for a heart condition is not established.  The Board finds that the Veteran currently has a heart condition, namely recurrent atrial fibrillation as well as valvular heart disease as evidenced by the June 2008 private treatment records.  However, the service treatment records are negative for any complaints or findings of a heart disease and the Veteran has not stated that that he had heart disease or symptoms of heart disease during service.  The April 1961 separation examination shows that the Veteran's heart was found to be normal on clinical evaluation and that he denied all other significant medical or surgical history during his examination and in the accompanying report of medical history.  The first post-service medical evidence showing the presence of a heart disorder is dated in February 1993, more than 30 years following the Veteran's separation from service.  Further, the Veteran has not stated that he had a heart condition during service or shortly thereafter, or that his heart condition is related to any incident of service.  There is no medical evidence of record showing that his heart disorder had its clinical onset during service or is related to any incident of service.  In sum, the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for a heart disorder is denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Finally, with respect to the Veteran's contention that his heart condition is secondary to his hypertension, this claim is denied as a matter of law since service connection for hypertension has not been established.  See 38 C.F.R. § 3.310; see also Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994) (where application of the
law to the facts is dispositive, the appeal must be terminated because there is no entitlement under the law to the benefit sought).


ORDER

Entitlement to service connection for hypertension is denied.  

Entitlement to service connection for a heart condition, to include as secondary to hypertension, is denied.  


____________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


